Illinois Official Reports

                                   Appellate Court



                        Moon v. Rhode, 2015 IL App (3d) 130613



Appellate Court        RANDALL W. MOON, Executor of the Estate of Kathryn Moon,
Caption                Deceased, Plaintiff-Appellant, v. CLARISSA F. RHODE, M.D., and
                       CENTRAL ILLINOIS RADIOLOGICAL ASSOCIATES, LTD.,
                       Defendants-Appellees.



District & No.         Third District
                       Docket No. 3-13-0613



Filed                  April 10, 2015
Modified upon denial
of rehearing           June 15, 2015



Decision Under         Appeal from the Circuit Court of Peoria County, No. 13-L-69; the
Review                 Hon. Richard D. McCoy, Judge, presiding.




Judgment               Affirmed.




Counsel on             Randall W. Moon (argued), of Washington, Pennsylvania, pro se, and
Appeal                 Michael T. Reagan, of Law Offices of Michael T. Reagan, of Ottawa,
                       for appellant.

                       Nicholas J. Bertschy, Craig L. Unrath (argued), and J. Matthew
                       Thompson, all of Heyl, Royster, Voelker & Allen, of Peoria, for
                       appellees.
     Panel                     JUSTICE SCHMIDT delivered the judgment of the court, with
                               opinion.
                               Presiding Justice McDade concurred in the judgment and opinion.
                               Justice Lytton dissented, with opinion.




                                                 OPINION

¶1         Over three years after his mother Kathryn Moon’s death, plaintiff, Randall Moon, as
       executor, filed a wrongful death and survival action against defendants, Dr. Clarissa Rhode
       and Central Illinois Radiological Associates, Ltd. Defendants filed a motion to dismiss
       plaintiff’s complaint, alleging that the complaint was untimely. The trial court granted
       defendants’ motion.
¶2         Plaintiff appeals, arguing that the trial court erred in granting defendants’ motion.
       Specifically, plaintiff contends that the discovery rule applied and that the statute of limitations
       did not begin to run until the date on which he knew or reasonably should have known of
       defendants’ negligent conduct.

¶3                                          BACKGROUND
¶4         Ninety-year-old Kathryn Moon was admitted to Proctor Hospital on May 18, 2009. Two
       days later, Dr. Jeffery Williamson performed surgery on Kathryn. Williamson attended to
       Kathryn from May 20 through May 23, 2009. Kathryn was under Dr. Jayaraji Salimath’s care
       from May 23 through May 28, 2009. She died on May 29, 2009.
¶5         During Kathryn’s hospitalization, she experienced numerous complications, including
       labored breathing, pain, fluid overload, pulmonary infiltrates, and pneumo-peritoneum.
       Pursuant to Dr. Salimath’s order, Kathryn underwent CT scans on May 23 and May 24, 2009.
       Dr. Clarissa Rhode, a radiologist, read and interpreted the two CT scans.
¶6         The court appointed plaintiff, an attorney, as executor of Kathryn’s estate in June of 2009.
       Eight months later, in February 2010, plaintiff executed a Health Insurance Portability and
       Accountability Act (HIPAA) (42 U.S.C. § 201 (2006)) authorization to obtain Kathryn’s
       medical records from Proctor Hospital. Plaintiff received the records in March of 2010. In
       April of 2011, 14 months after receiving the records, plaintiff contacted a medical consulting
       firm to review Kathryn’s medical records. At the end of April 2011, plaintiff received a verbal
       report from Dr. Roderick Boyd, stating that Williamson and Salimath were negligent in
       treating Kathryn. On May 1, 2011, plaintiff received a written report from Boyd setting forth
       his specific findings of negligence against Williamson and Salimath.
¶7         On May 10, 2011, plaintiff filed a separate medical negligence action against Drs.
       Williamson and Salimath. On March 8, 2012, plaintiff testified at his deposition that “even
       though [my mother] was fairly old, my impression was that she was doing okay and that, you
       know, she should have gotten better treatment than she did.”


                                                    -2-
¶8         In February of 2013, almost four years after decedent’s death and almost three years after
       receipt of her medical records, plaintiff sent radiographs to Dr. Abraham Dachman for review.
       On February 28, 2013, Dachman reviewed the May 24, 2009, CT scan. Dachman provided
       plaintiff with a report stating that the radiologist who read and interpreted the CT scan failed to
       identify the breakdown of the anastomosis, which a “reasonably, well-qualified radiologist and
       physician would have identified.” Dachman further stated that the radiologist’s failure to
       properly identify the findings caused or contributed to the injury and death of the patient. On
       March 18, 2013, plaintiff filed both wrongful death and survival claims against Dr. Rhode and
       her employer, Central Illinois Radiological Associates, Ltd. Plaintiff alleged that he did not
       discover that Rhode was negligent until Dachman reviewed the CT scan.
¶9         Defendants filed a motion to dismiss pursuant to section 2-619(a)(5) of the Code of Civil
       Procedure (the Code) (735 ILCS 5/2-619(a)(5) (West 2010)), arguing that the two-year statutes
       of limitations for both wrongful death and survival actions had expired. Alternatively,
       defendants argued that even if the discovery rule applied, the record affirmatively showed that
       the complaint was nevertheless untimely filed. The trial court granted defendants’ motion to
       dismiss and found that the date of Kathryn’s death was the “date from which the two-year
       statute should be measured.” The court furthered stated that “even if we give everybody the
       benefit of the doubt and try to fix a date at which a reasonable person was placed on inquiry as
       to whether there was malpractice, even that was long gone by the time the complaint was
       filed.”
¶ 10       Plaintiff appeals. We affirm.

¶ 11                                             ANALYSIS
¶ 12        Plaintiff argues that the trial court erred in granting defendants’ motion to dismiss. The
       discovery rule, says plaintiff, allowed him to file his complaint within two years from the time
       he knew or should have known of the negligent conduct. Defendants argue that the discovery
       rule does not apply and plaintiff had to file his complaint within two years from Kathryn’s
       death. Alternatively, defendants argue that even if the discovery rule applied, the record
       affirmatively showed that plaintiff filed the complaint more than two years after a reasonable
       person knew or should have known of the alleged negligent conduct.
¶ 13        We review de novo the trial court’s order granting a motion to dismiss. Kedzie & 103rd
       Currency Exchange, Inc. v. Hodge, 156 Ill. 2d 112, 116 (1993). Under the de novo standard,
       our review is independent of the trial court’s determination; we need not defer to the trial
       court’s judgment or reasoning. Nationwide Advantage Mortgage Co. v. Ortiz, 2012 IL App
       (1st) 112755, ¶ 20 (citing People v. Vincent, 226 Ill. 2d 1, 14 (2007)). A defendant may file a
       motion to dismiss an action where the plaintiff failed to commence the action within the time
       allowed by law. 735 ILCS 5/2-619(a)(5) (West 2010). Plaintiff’s wrongful death claim was
       brought pursuant to the Wrongful Death Act (the Act) (740 ILCS 180/0.01 et seq. (West
       2010)). Section 2 of the Act states that “[e]very such action shall be commenced within 2 years
       after the death of such person.” 740 ILCS 180/2 (West 2010). Section 13-212(a), relating to
       suits against physicians, provides that suit shall be filed within two years of knowledge of the
       death (735 ILCS 5/13-212(a) (West 2010)).
¶ 14        Plaintiff relies on Young v. McKiegue, 303 Ill. App. 3d 380 (1999), and Wells v. Travis, 284
Ill. App. 3d 282 (1996), to support his position that the discovery rule applied in this case. The
       Young and Wells courts held that where a wrongful death claim is predicated upon a claim of

                                                    -3-
       medical malpractice that was not apparent to the plaintiff at the time of death, the statute of
       limitations applicable to medical malpractice actions governs the time for filing. Young, 303
Ill. App. 3d at 389; Wells, 284 Ill. App. 3d at 286-87. These two cases also held that the
       discovery rule applied to wrongful death suits against physicians. We believe that to the extent
       both cases read into section 13-212(a) language “which is clearly not there,” Young and Wells
       were incorrectly decided and refuse to follow them for the following reasons. See Wyness v.
       Armstrong World Industries, Inc., 131 Ill. 2d 403, 416 (1989).
¶ 15        Section 13-212(a) of the Code governs the time constraints for medical malpractice claims
       (735 ILCS 5/13-212(a) (West 2010)). Section 13-212(a), in pertinent part, states:
               “[N]o action for damages for injury or death against any physician, dentist, registered
               nurse or hospital duly licensed under the laws of this State, whether based upon tort, or
               breach of contract, or otherwise, arising out of patient care shall be brought more than 2
               years after the date on which the claimant knew, or through the use of reasonable
               diligence should have known, or received notice in writing of the existence of the injury
               or death for which damages are sought in the action, whichever of such date occurs
               first ***.” (Emphasis added.) 735 ILCS 5/13-212(a) (West 2010).
¶ 16        However, section 13-212 does not create a cause of action. Instead, it merely places a
       limitation on the filing of medical malpractice actions. Here, plaintiff’s cause of action was for
       wrongful death, a cause of action that did not exist at common law. Young and Wells relied on
       Witherell v. Weimer, 85 Ill. 2d 146 (1981), a common law personal injury action, to attach a
       discovery rule to a wrongful death action against a physician. A reading of Witherell simply
       does not support such a holding. The Witherell court read section 13-212(a) within the context
       of the discovery rule to mean that the two-year malpractice limitations period begins to run
       when one knew or should have known of the injury and also knew or should have known that
       the injury was wrongfully caused. Witherell, 85 Ill. 2d at 156. However, the discovery rule
       cannot be found in the plain language of either the Act or section 13-212(a). Personal injury
       actions were born of the common (judge-made) law and are susceptible to changes by the
       judiciary. Not so with respect to wrongful death actions, which are creatures of the legislature.
       Likewise, at common law your personal injury action died with you. The Survival Act, too, is a
       creature of the legislature (755 ILCS 5/27-6 (West 2010)). It allows for recovery of damages
       the injured party could have recovered, had she survived.
¶ 17        Our supreme court stated that the discovery rule does not alter the fact that the Wrongful
       Death Act created a new cause of action for death in 1853. Wyness, 131 Ill. 2d at 413. It is well
       established that we will strictly construe a statute that is in derogation of the common law.
       In re W.W., 97 Ill. 2d 53, 57 (1983). The court will not read language into a statute that is not
       there. Wyness, 131 Ill. 2d at 416; see also People v. Perry, 224 Ill. 2d 312, 323-24 (2007)
       (citing People v. Martinez, 184 Ill. 2d 547, 550 (1998) (the court will not read into the statute
       exceptions, limitations, or conditions that conflict with the expressed intent)). The General
       Assembly is capable of providing a limitation period based on knowledge as evident by section
       13-212(a). Wyness, 131 Ill. 2d at 416.
¶ 18        So what did the General Assembly provide with respect to the filing of wrongful death and
       survival actions against physicians? It clearly provided that a claimant must file a wrongful
       death action within two years from the date on which “the claimant knew, or through the use of
       reasonable diligence should have known, or received notice in writing of the existence of the
       injury or death for which damages are sought in the action, whichever of such date [sic] occurs

                                                   -4-
       first.” 735 ILCS 5/13-212(a) (West 2010). The required knowledge is of the death or injury,
       not of the negligent conduct. If the General Assembly wanted to provide a limitations period in
       the Act commencing when one had knowledge of the negligent conduct, it would have done so.
       Wyness, 131 Ill. 2d at 416.
¶ 19        The plain language of the Act required the plaintiff to file a wrongful death claim within
       two years of the date on which plaintiff knew of the death. Greenock v. Rush Presbyterian St.
       Luke’s Medical Center, 65 Ill. App. 3d 266 (1978). We conclude that Young and Wells were
       wrongly decided. Likewise, we decline to follow similar cases such as Coleman v. Hinsdale
       Emergency Medical Corp., 108 Ill. App. 3d 525 (1982) (The court held that the discovery rule
       applied to wrongful death cases; plaintiff had two years to file his claim after he discovered or
       should have discovered the death and its wrongful causation.), Arndt v. Resurrection Hospital,
       163 Ill. App. 3d 209 (1987) (relying on Coleman, the court found that the statute of limitations
       for wrongful death actions began to run when plaintiff discovered that defendant’s negligence
       contributed to the death of the decedent), and Hale v. Murphy, 157 Ill. App. 3d 531 (1987)
       (following Coleman, the court held that the discovery rule in the medical malpractice statute
       was applicable to wrongful death cases and the limitation period began when plaintiff knew or
       should have known of the injury and knew or should have know that the injury was wrongfully
       caused).
¶ 20        Applying the limitation period set forth in section 13-212(a) to the present case, plaintiff
       had two years from the date on which he knew or should have known of Kathryn’s death to file
       a complaint (735 ILCS 5/13-212(a) (West 2010)). It is undisputed that plaintiff filed this action
       more than two years after he knew or should have known of Kathryn’s death. Therefore, we
       need not discuss a situation where plaintiff filed a medical malpractice suit within two years of
       learning of a death, but more than two years after the death. Plaintiff filed a wrongful death
       claim against defendants beyond the time allowed in either the Act (740 ILCS 180/2 (West
       2010)) or the medical malpractice statute of limitations (735 ILCS 5/13-212(a) (West 2010)).
       The trial court did not err in granting defendants’ motion to dismiss.
¶ 21        We acknowledge that some appellate courts have applied the discovery rule to wrongful
       death actions where circumstances surrounding the death permitted an extension of time. Fure
       v. Sherman Hospital, 64 Ill. App. 3d 259 (1978); Praznik v. Sport Aero, Inc., 42 Ill. App. 3d
330 (1976). In Praznik, the court held that the cause of action for wrongful death did not accrue
       until the aircraft wreckage was discovered, despite the fact that the accident happened more
       than two years and eight months prior to the discovery. Praznik, 42 Ill. App. 3d at 337. In Fure,
       the court stated that the discovery rule is only applicable when the circumstances surrounding
       the death permit such an extension of time. Fure, 64 Ill. App. 3d at 270. The court further held
       that the discovery rule is an exception to the rule and should be invoked sparingly and with
       caution. Id. Here, the circumstances surrounding Kathryn’s death do not support an extension
       of time; it is undisputed that plaintiff knew the date on which Kathryn died. See Beetle v.
       Wal-Mart Associates, Inc., 326 Ill. App. 3d 528 (2001) (court distinguished cases applying
       discovery rule to wrongful death where plaintiff was aware of husband’s death on the date it
       occurred and failed to file a wrongful death action within two years). We believe that the
       medical malpractice statute of limitations codifies the extension set forth in Praznik, at least in
       suits against healthcare providers. 735 ILCS 5/13-212(a) (West 2010). The clock starts ticking
       when the plaintiff “knew, or through the use of reasonable diligence should have known, ***
       of the injury or death.” Id.


                                                    -5-
¶ 22        The dissent argues that we concluded “that the discovery rule set forth in section 13-212(a)
       of the Code does not apply to wrongful death or survival actions.” Infra ¶ 32. This, of course, is
       wrong. We do hold that section 13-212(a) applies and that the plain language of section
       13-212(a) provides that the clock starts ticking upon knowledge or notice of the injury or
       death, not upon notice of a potential defendant’s negligent conduct. The statute gives a
       claimant two years from the date of that knowledge or notice to figure out whether there is
       actionable conduct.
¶ 23        Curiously, the dissent cites in detail language from a federal district court judge to the
       effect that the Illinois Supreme Court desires full recovery for a decedent’s family against
       wrongdoers and that such policies can only be effectuated if the discovery rule is applied to
       wrongful death cases. Infra ¶ 38. Both the dissent and federal district court judge fail to
       recognize that which the supreme court has recognized and acknowledged: that statutes in
       derogation of the common law have always been strictly construed. See Wyness, 131 Ill. 2d at
       416; In re W.W., 97 Ill. 2d at 57. The supreme court has specifically acknowledged that the
       court “will not read into a statute language which is clearly not there.” Wyness, 131 Ill. 2d at
       416. We have looked everywhere possible in section 13-212(a) and nowhere can we find the
       language that the dissent would have us read into the statute to the effect that the statute begins
       running “when plaintiff discovered the fact of the defendant’s negligence which contributed to
       the death.” (Emphasis in original and internal quotation marks omitted.) Infra ¶ 37. With all
       due respect to the dissent and the federal district court that the dissent cites with approval, both
       are applying common law rules to statutory causes of action contrary to age-old rules of
       statutory construction.
¶ 24        Further, the dissent states that “[f]inally, the supreme court, in dicta, has approved the use
       of the discovery rule in wrongful death cases.” Infra ¶ 39. The dissent cites Wyness, 131 Ill. 2d
       at 413, for this proposition. In Wyness, a wrongful death action, the defendants were arguing
       that the statute of limitations should have started running before the death because the plaintiff
       knew of decedent’s injuries and the cause of those injuries before the death. We fail to
       understand how anyone could read Wyness to support the proposition that the common law
       discovery rule applies to wrongful death actions. The actual issue before the court in Wyness
       was whether the two-year limitations period of the Wrongful Death Act could be triggered by
       the discovery rule such that a cause of action could accrue prior to the death of plaintiff’s
       decedent. Wyness, 131 Ill. 2d at 406. In fact, the Wyness court observed that “this court has not
       to date applied the discovery rule to wrongful death actions.” Id. at 409. It still has not. The
       Wrongful Death Act was first enacted in 1853. The supreme court has had over 160 years to
       apply the discovery rule to a wrongful death action and has, to date, resisted the urge.
¶ 25        The dissent acknowledges that statutory language that is clear and unambiguous must be
       given effect. Infra ¶ 48. Nowhere does the dissent point to any clear and unambiguous
       language in section 13-212(a) that the statute of limitations begins to run when the plaintiff
       knows or should have known of defendant’s wrongful conduct which contributed to the death.
       That language is not in the Wrongful Death Act and it is not in section 13-212(a). If that
       language is to be added, it is to be added by the General Assembly, not the courts. Wyness, 131
Ill. 2d at 416.
¶ 26        The same is true with respect to the survival action. See 755 ILCS 5/27-6 (West 2010). Our
       supreme court held that the Survival Act did not create a new cause of action. National Bank of
       Bloomington v. Norfolk & Western Ry. Co., 73 Ill. 2d 160, 172 (1978). We suppose that is true

                                                    -6-
       to the extent that a cause of action to recover damages for personal injury always existed.
       However, at common law, your cause of action died with you. Bryant v. Kroger Co., 212 Ill.
       App. 3d 335, 336 (1991). The Survival Act, in derogation of common law, provided the
       decedent’s representative with the ability to maintain claims that the decedent would have been
       able to bring. We will strictly construe a statute that is in derogation of common law. In re
       W.W., 97 Ill. 2d at 57. At the very latest, the limitations period for a survival action begins to
       run when the injured party dies. Wolfe v. Westlake Community Hospital, 173 Ill. App. 3d 608
       (1988). A cause of action, for personal injury arising out of negligence, accrues at the time of
       the injury. Fetzer v. Wood, 211 Ill. App. 3d 70, 78 (1991). As stated above, section 13-212(a)
       governs the statute of limitations for personal injury actions against physicians; no action
       seeking damages for injury against a physician shall be brought more than two years after the
       date on which the claimant knew or should have known of the injury or death. Plaintiff cites to
       no authority other than Young and Wells, where the court applied the discovery rule to extend
       the statute of limitations of a survival action. Here, it does not matter whether the injury
       occurred when Dr. Rhode interpreted the CT scans or at the time of death; plaintiff failed to file
       his survival action within two years of Kathryn’s death.
¶ 27   The same is true with respect to the survival action. See 755 ILCS 5/27-6 (West 2010). Our
       supreme court held that the Survival Act did not create a new cause of action. National Bank of
       Bloomington v. Norfolk & Western Ry. Co., 73 Ill. 2d 160, 172 (1978). We suppose that is true
       to the extent that a cause of action to recover damages for personal injury always existed.
       However, at common law, your cause of action died with you. Bryant v. Kroger Co., 212 Ill.
       App. 3d 335, 336 (1991). The Survival Act, in derogation of common law, provided the
       decedent’s representative with the ability to maintain claims that the decedent would have been
       able to bring. We will strictly construe a statute that is in derogation of common law. In re
       W.W., 97 Ill. 2d at 57. At the very latest, the limitations period for a survival action begins to
       run when the injured party dies. Wolfe v. Westlake Community Hospital, 173 Ill. App. 3d 608
       (1988). A cause of action, for personal injury arising out of negligence, accrues at the time of
       the injury. Fetzer v. Wood, 211 Ill. App. 3d 70, 78 (1991). As stated above, section 13-212(a)
       governs the statute of limitations for personal injury actions against physicians; no action
       seeking damages for injury against a physician shall be brought more than two years after the
       date on which the claimant knew or should have known of the injury or death. Plaintiff cites to
       no authority other than Young and Wells, where the court applied the discovery rule to extend
       the statute of limitations of a survival action. Here, it does not matter whether the injury
       occurred when Dr. Rhode interpreted the CT scans or at the time of death; plaintiff failed to file
       his survival action within two years of Kathryn’s death.
¶ 28       Plaintiff-appellant, along with new counsel, has filed a petition for rehearing in this court.
       The petition accuses this court of deciding an issue never raised in either the circuit court or
       before this court.
¶ 29       The predominant issue on appeal is and always has been whether the common law
       discovery rule was available to plaintiff-appellant. The trial court ruled that it was not, but that
       even if it were, plaintiff-appellant’s suit was nonetheless untimely. As plaintiff-appellant is
       well aware, we review the trial court’s judgment, not its reasoning. Leonardi v. Loyola
       University of Chicago, 168 Ill. 2d 83, 97 (1995).
¶ 30       The gravamen of the petition for rehearing is that by discussing whether the common law
       discovery rule is available in a statutory cause of action, we have raised a new issue. This is not

                                                    -7-
       a new issue, it is simply some of our reasoning for affirming the trial court. Plaintiff-appellant
       suggests that the parties “never had the opportunity to weigh in on that debate nor to address
       the third justice on the panel on that issue.” To the contrary, plaintiff-appellant not only had the
       opportunity, but the duty to address this issue of whether the common law discovery rule is
       applicable to a wrongful death action. Furthermore, we explained why we agreed with the trial
       court that the plain language of section 13-212(a), which is applicable to even wrongful death
       actions against physicians, must be strictly construed. In a nutshell, plaintiff-appellant’s
       argument in the petition for rehearing is that he can raise an issue on appeal, avoid contrary law
       in his brief and then cry foul when the reviewing court applies what it believes to be the correct
       law to the issue raised. We are well aware that this decision creates a split in the districts and,
       therefore, we anticipate at some point hearing from the supreme court on the issue. However,
       until that time, we follow the supreme court and “will not read into a statute language which is
       clearly not there.” Wyness, 131 Ill. 2d at 416. If that language is to be added, it is to be added by
       the General Assembly, not the courts. Id. Petition for rehearing denied.

¶ 31                                         CONCLUSION
¶ 32       For the foregoing reasons, the judgment of the circuit court of Peoria County is affirmed.

¶ 33       Affirmed.

¶ 34       JUSTICE LYTTON, dissenting.
¶ 35       I dissent. The majority’s conclusion that the discovery rule set forth in section 13-212(a) of
       the Code does not apply to wrongful death or survival actions conflicts with over 30 years of
       precedent (see Advincula v. United Blood Services, 176 Ill. 2d 1, 42-43 (1996); Young v.
       McKiegue, 303 Ill. App. 3d 380, 386 (1999); Wells v. Travis, 284 Ill. App. 3d 282, 287 (1996);
       Neade v. Engel, 277 Ill. App. 3d 1004, 1009 (1996); Durham v. Michael Reese Hospital
       Foundation, 254 Ill. App. 3d 492, 495 (1993); Janetis v. Christensen, 200 Ill. App. 3d 581,
       585-86 (1990); Cramsey v. Knoblock, 191 Ill. App. 3d 756, 764 (1989); Arndt v. Resurrection
       Hospital, 163 Ill. App. 3d 209, 213 (1987); Hale v. Murphy, 157 Ill. App. 3d 531, 533 (1987);
       Eisenmann v. Cantor Bros., Inc., 567 F. Supp. 1347, 1352-53 (N.D. Ill. 1983); Coleman v.
       Hinsdale Emergency Medical Corp., 108 Ill. App. 3d 525, 533 (1982); In re Johns-Manville
       Asbestosis Cases, 511 F. Supp. 1235, 1239 (N.D. Ill. 1981); Fure v. Sherman Hospital, 64 Ill.
       App. 3d 259, 268 (1978); Praznik v. Sport Aero, Inc., 42 Ill. App. 3d 330, 337 (1976)), as well
       as the plain language of the statute (735 ILCS 5/13-212(a) (West 2010)).
¶ 36       The discovery rule applies to plaintiff’s causes of action. I would reverse the trial court’s
       dismissal of plaintiff’s complaint.

¶ 37                                           I. CASE LAW
¶ 38                                     A. Wrongful Death Actions
¶ 39       Thirty-eight years ago, the First District applied the discovery rule to a wrongful death
       cause of action. See Praznik, 42 Ill. App. 3d at 337. Two years later, the Second District
       followed suit, “reject[ing] the idea that no wrongful death action can ever be brought more than
       2 years after the plaintiff knows of the death in question.” Fure, 64 Ill. App. 3d at 272. The
       court discussed the inequity of applying the discovery rule to personal injury actions but not

                                                     -8-
       wrongful death actions, concluding: “In our opinion there should be no barrier to the
       application of the ‘discovery’ rule based on the ultimate tragedy of death where the
       circumstances of the death would have permitted an extension of the time limitation for the
       mere wounding or injury of the person and we hold that the fact of death does not per se
       foreclose the use of the discovery doctrine.” Id. at 270. The Second District reaffirmed its
       holding four years later, stating, “the discovery rule *** is applicable in a wrongful death
       case.” Coleman, 108 Ill. App. 3d at 533. Five years after that, the Fifth District also ruled that
       “[s]ection 13-212 is applicable to an action brought under the Wrongful Death Act.” Hale, 157
Ill. App. 3d at 533. The court refused to find that a decedent’s date of death triggered the start
       of the two-year statute of limitations for a plaintiff’s wrongful death claim because the
       “[p]laintiff could have reasonably believed [the decedent’s] death was the result of a
       nonnegligent factor.” Id. at 535.
¶ 40        Since 1987, Illinois courts have repeatedly and consistently applied the discovery rule to
       wrongful death claims. See Young, 303 Ill. App. 3d at 386 (when a wrongful death claim is
       predicated on a claim of medical malpractice that was not apparent to the plaintiff at the time of
       death, “the time for filing a wrongful death claim will be governed by the statute of limitations
       applicable to medical malpractice actions under section 13-212(a) of the Code”); Wells, 284
Ill. App. 3d at 287 (statute of limitations for wrongful death action began to run when plaintiff
       learned of defendant’s negligence); Neade, 277 Ill. App. 3d at 1009 (same); Durham, 254 Ill.
       App. 3d at 495 (“all actions for injury or death predicated upon the alleged negligence of a
       physician are governed by section 13-212(a)”); Cramsey, 191 Ill. App. 3d at 764 (when
       medical negligence is not known at the time of death, “the discovery rule will apply so that the
       limitation period begins to run when plaintiff discovered the fact of defendant’s negligence,
       not the fact of death”); Arndt, 163 Ill. App. 3d at 213 (statute of limitations began running
       “when plaintiff discovered the fact of the defendant’s negligence which contributed to the
       death of her husband, and not on the date she discovered the fact of the death of her husband”
       (emphases in original)).
¶ 41        While our supreme court has not directly decided this issue, several courts have determined
       that the supreme court would likely apply the discovery rule to wrongful death cases. See
       Arndt, 163 Ill. App. 3d at 213; Eisenmann, 567 F. Supp. at 1352-53; Johns-Manville, 511 F.
       Supp. at 1239. The Second District concluded that because a petition for leave to appeal was
       filed by the defendants in Coleman but was denied by the supreme court, “the supreme court
       has granted its tacit approval” of applying the discovery rule to wrongful death actions. Arndt,
163 Ill. App. 3d at 213. Additionally, the United States District Court for the Northern District
       of Illinois has twice ruled that our supreme court would likely apply the discovery rule to
       wrongful death cases. See Eisenmann, 567 F. Supp. at 1352-53; Johns-Manville, 511 F. Supp.
       at 1235. The federal court in Eisenmann stated:
                “The Supreme Court of Illinois has expressed its desire to insure full recovery for a
                decedent’s family against wrongdoers. [Citation.] It has also held that the ‘discovery
                rule’ is the only fair means by which a statute of limitations can be applied in a case
                where an injury is both slowly and invidiously progressive, and where recognition of
                the illness–that an ‘injury’ has occurred–does not necessarily enlighten the victim that
                ‘the injury was probably caused by the wrongful acts of another.’ [Citation.] Without
                question, the policies underlying these recent Illinois Supreme Court decisions can



                                                   -9-
               only be effectuated if the ‘discovery rule’ is said to apply to Wrongful Death cases.”
               Eisenmann, 567 F. Supp. at 1352-53.
¶ 42       Finally, the supreme court, in dicta, has approved the use of the discovery rule in wrongful
       death cases, stating: “[T]he delay of the running of the limitation period accepted by the
       appellate court in some districts assures that a wrongful death action may be filed after death
       when plaintiffs finally know or reasonably should know of the wrongfully caused injury which
       led to death.” Wyness v. Armstrong World Industries, Inc., 131 Ill. 2d 403, 413 (1989).
¶ 43       Based on the foregoing well-settled case law, I dissent from the majority’s refusal to apply
       the discovery rule to plaintiff’s wrongful death claim.

¶ 44                                          B. Survival Actions
¶ 45        Eighteen years ago, our supreme court ruled that the discovery rule applies to Survival Act
       claims. Advincula, 176 Ill. 2d at 42-43. The court reasoned that because a survival claim “is a
       derivative action based on injury to the decedent, but brought by the representative of a
       decedent’s estate in that capacity,” the discovery rule should apply, just as it would in any other
       personal injury action. Id. at 42.
¶ 46        Thirteen years earlier, the United States District Court for the Northern District of Illinois
       held that “the ‘discovery rule’ applies in actions brought under the Illinois Survival Act.”
       Eisenmann, 567 F. Supp. at 1354. The district court found that application of the discovery rule
       to survival actions was consistent with the supreme court’s position that “no statute of
       limitations will be imposed under this state’s law so as to rob the victims of invidious diseases,
       who are unable to quickly link their injury to the perpetrator, from recourse in Illinois courts.”
       Id. at 1353 (citing Nolan v. Johns-Manville Asbestos, 85 Ill. 2d 161 (1981)). The court stated:
                 “A survivor takes the rights of the decedent–no more and no less. Therefore if the
                 decedent would have had a cause of action during his lifetime, but for the invidious
                 nature of his disease and his inability to link the injury to the wrongdoer, then that
                 cause of action, when discovered, should survive his death. Adoption of any other rule
                 will represent a relapse to the incongruous injustice which the Supreme Court
                 expressly wanted to avoid when ‘the injury caused is so severe that death results, [and]
                 the wrongdoer’s liability [is thereby] extinguished.’ [Citation.] I do not believe the
                 Illinois Supreme Court would impose on survivors the statute of limitations constraints
                 which decedent’s would have faced had they lived without also allowing them the
                 benefits of the ‘discovery rule’ which would have inured to them had their injuries not
                 been so severe as to cost them their lives.” (Emphases in original.) Id. at 1354.
¶ 47        Illinois appellate courts have applied the discovery rule to survival actions. See Wells, 284
Ill. App. 3d at 286; Janetis, 200 Ill. App. 3d at 585-86. This analysis is consistent with the
       reasoning of Professors Dobbs, Hayden and Bublick in their treatise. “The discovery rule is
       now familiar in personal injury statute of limitations cases. It logically applies as well in
       survival actions, which are merely continuations of the personal injury claim ***.” 2 Dan B.
       Dobbs et al., The Law of Torts § 379, at 528-29 (2d ed. 2011) (citing White v. Johns-Manville
       Corp., 693 P.2d 687 (Wash. 1985)).
¶ 48        I agree with the above reasoning and would hold that because the discovery rule would
       apply to a personal injury action brought by an injured party who survives, it should likewise



                                                   - 10 -
       apply to a survival action brought on behalf of an injured party who did not survive. I see no
       rational reason to distinguish between the two.

¶ 49                                          II. STATUTE
¶ 50       I also dissent from the majority’s decision because it conflicts with the plain language of
       section 13-212 of the Code.
¶ 51       The primary rule of statutory construction requires that a court give effect to the intent of
       the legislature. Ming Auto Body/Ming of Decatur, Inc. v. Industrial Comm’n, 387 Ill. App. 3d
244, 253 (2008). In ascertaining the legislature’s intent, courts begin by examining the
       language of the statute, reading the statute as a whole, and construing it so that no word or
       phrase is rendered meaningless. Id. Statutory language that is clear and unambiguous, must be
       given effect. Id.
¶ 52       Section 13-212 of the Code states that it applies to an “action for damages for injury or
       death against any physician *** or hospital duly licensed under the laws of this State.”
       (Emphasis added.) 735 ILCS 5/13-212(a) (West 2010). Section 13-212 expressly refers to
       “damages resulting in death.” Beetle v. Wal-Mart Associates, Inc., 326 Ill. App. 3d 528, 536
       (2001). In order to give those words meaning, section 13-212 must be applied to wrongful
       death and survival actions, where the damages caused by the medical professional resulted in
       the death of the decedent. The majority’s ruling that section 13-212 does not apply to wrongful
       death and survival actions requires us to disregard the plain language of section 13-212 and
       violate the fundamental rule of statutory construction that no word or phrase should be
       rendered superfluous or meaningless. See id.
¶ 53       The majority’s conclusion that the discovery rule does not apply to wrongful death and
       survival actions conflicts with the plain language of section 13-212 of the Code. I dissent on
       that basis as well.

¶ 54                          III. APPLICATION OF DISCOVERY RULE
¶ 55       Since I have found that the discovery rule can be applied to wrongful death and survival
       actions, I must next determine whether application of the discovery rule prevents dismissal of
       plaintiff’s case.
¶ 56       When a complaint alleges wrongful death caused by medical malpractice, the statute of
       limitations begins to run when the plaintiff knows or should have known that the death was
       “wrongfully caused.” Young, 303 Ill. App. 3d at 388. “ ‘[W]rongfully caused’ does not mean
       knowledge of a specific defendant’s negligent conduct or knowledge of the existence of a
       cause of action.” Id. Rather, it refers to “that point in time when ‘the injured party becomes
       possessed of sufficient information concerning his [or her] injury and its cause to put a
       reasonable person on inquiry to determine whether actionable conduct is involved.’ ” Id.
       (quoting Knox College v. Celotex Corp., 88 Ill. 2d 407, 416 (1981)).
¶ 57       Whether a party possesses the requisite constructive knowledge that an injury or death
       occurred as the result of medical negligence contemplates an objective analysis of the factual
       circumstances involved in the case. Id. at 390. The relevant determination rests on what a
       reasonable person should have known under the circumstances, and not on what the particular
       party specifically suspected. Id. The trier of fact must examine the factual circumstances upon
       which the suspicions are predicated and determine if they would lead a reasonable person to

                                                  - 11 -
       believe that wrongful conduct was involved. Id. What the plaintiff knew or reasonably should
       have known after viewing the medical records available and the factual circumstances
       presented, and whether based on that information plaintiff knew or reasonably should have
       known that the decedent’s death may have resulted from negligent medical care, are questions
       best reserved for the trier of fact. Id.
¶ 58       When it is not obvious that death was caused by medical negligence, the statute of
       limitations begins to run when the plaintiff receives a report from a medical expert finding
       negligence against any medical professional who treated the decedent. See Clark v. Galen
       Hospital Illinois, Inc., 322 Ill. App. 3d 64, 74-75 (2001); Young, 303 Ill. App. 3d at 389; Wells,
284 Ill. App. 3d at 287. A plaintiff need not know of a specific defendant’s negligence before
       the limitations clock begins to run against that defendant. See Castello v. Kalis, 352 Ill. App.
3d 736, 748-49 (2004); Wells, 284 Ill. App. 3d at 289.
¶ 59       Here, Kathryn died on May 29, 2009. On May 1, 2011, plaintiff received a report from Dr.
       Boyd stating that Dr. Williamson and Dr. Salimath were negligent in treating Kathryn. Nine
       days later, plaintiff filed a medical negligence complaint against Dr. Williamson and Dr.
       Salimath. In February 2013, a radiologist reviewed Kathryn’s May 24 CT scan and determined
       that Dr. Rhode was negligent. In March 2013, plaintiff filed his medical negligence complaint
       against Dr. Rhode and Central Illinois Radiological Associates, Ltd.
¶ 60       The relevant inquiry is not when plaintiff became aware that Dr. Rhode may have
       committed medical negligence but when plaintiff became aware that any defendant may have
       committed medical negligence against Kathryn. See Wells, 284 Ill. App. 3d at 287-89. Based
       on the circumstances in this case, a reasonable trier of fact could conclude that plaintiff did not
       possess sufficient information to know that Kathryn’s death was wrongfully caused until May
       1, 2011, when he received Dr. Boyd’s report finding that Dr. Williamson and Dr. Salimath
       were negligent. See Clark, 322 Ill. App. 3d at 74; Young, 303 Ill. App. 3d at 389; Wells, 284 Ill.
       App. 3d at 287. “What plaintiff knew or reasonably should have known after viewing the
       medical records available and the factual circumstances presented, and whether based on that
       information plaintiff knew or reasonably should have known that [his mother’s] death may
       have resulted from negligent medical care are questions best reserved for the trier of fact.”
       Young, 303 Ill. App. 3d at 390. Because a disputed question of fact remains about when the
       statute of limitations began to run against defendants, I would reverse the trial court’s dismissal
       of plaintiff’s complaint. See id.; Clark, 322 Ill. App. 3d at 75.




                                                   - 12 -